DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 19-20 recite wherein the low temperature case defines a case opening at a side of the low temperature case, but it is unclear how a case can define a case opening at the side of itself. Therefore, claims 19-20 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20120304667) in view of Kitamura (US 20100127608).
Regarding claim 1, 
Referring to Figs. 14-15, Shin teaches a refrigerator 10 comprising: a freezer compartment 13; a grill plate 33 located at a first side of the freezer compartment; a low temperature case 30 located in the freezer compartment, the low temperature case being positioned at a first surface of the grill plate; a thermoelectric element module (TEM) assembly 40 coupled to a second surface of the grill plate and located at a position corresponding to the low temperature case, the TEM assembly being configured to supply cool air to the low temperature case (see Fig. 15); a TEM accommodating part 333 that is coupled to the grill plate and accommodates the TEM assembly; a shroud 70 coupled to the grill plate and configured to distribute cool air supplied to the freezer compartment (e.g. air cooled by the evaporator E, impliedly taught in pars. 43, 53, 56) but does not teach a first sealant is applied between the grill plate 33 and the shroud 70 and surrounds the TEM accommodating part.
However, the use of sealants in the art is well known. For example, Kitamura, directed to a casing structure for a refrigerator, teaches a sealant 40, 140 provided between a flange and a wall to couple the flange to a first surface of the wall. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shin by Kitamura with the motivation of providing sealability between grill plate and the shroud (see Kitamura pars. 23, 33, 40-41). 
Regarding claims 7-8,
Shin teaches wherein the TEM assembly comprises: a cold sink 44 located at a first side of the grill plate; a thermoelectric element 41 located at a second side of the grill plate opposite to the first side of the grill plate (e.g. a side relative to part 333); a heat sink 42 located at the second side of the grill plate; wherein the cold sink has a first end located adjacent to the grill plate (wherein adjacent is a relative term reasonably interpreted to refer to the distance between the cold sink and the grill plate) but does not specifically teach a heat insulating material disposed between the cold sink and the heat sink; and a module housing that accommodates and supports at least one of the cold sink, the 
Regarding claim 12, 
Shin does not teach wherein the low temperature case and the grill plate are attached to each other by a sealant. 
However, the use of sealants in the art is well known. For example, Kitamura, directed to a casing structure for a refrigerator, teaches a sealant 40, 140 provided between a flange and a wall to couple the flange to a first surface of the wall. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shin by Kitamura with the motivation of providing sealability between the case 30 and the grill plate (see Kitamura pars. 23, 33, 40-41). 
Allowable Subject Matter
Claims 2-6, 9-11, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-6, 
Shin does not teach wherein the shroud comprises an abutting surface that is coupled to the second surface of the grill plate and faces the TEM accommodating part… 
Regarding claims 9-11,
Shin does not teach wherein the grill plate comprises a rear rib that is disposed at the second surface of the grill plate and extends rearward relative to an outer periphery of the TEM accommodating part… 
Regarding claims 13-18,
Shin does not teach wherein the TEM accommodating part protrudes from the first surface of the grill plate toward the freezer compartment, and wherein the low temperature case defines an opening that receives the TEM accommodating part…
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Steve S TANENBAUM/Examiner, Art Unit 3763